Motion to strike Nebraska’s counterclaim denied. Nebraska is granted leave to file a motion to dismiss, in the nature of a motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure, limited to the question whether the Republican River Compact restricts a State’s consumption of groundwater. If such a motion is filed, the parties shall then brief the legal issue. Motion and opening brief of Nebraska shall be filed on or before 45 days from the date of this order. Kansas’ brief shall be filed within 30 days thereafter, after which Nebraska may promptly file a reply brief. Further consideration of motion for appointment of Special Master deferred. [For earlier order herein, see, e. g., 525 U. S. 1101.]